


109 HR 5505 IH: Federal Contract Accountability

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5505
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the debarment from Federal contracts, grants,
		  or cooperative agreements of employers who hire unauthorized aliens, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Contract Accountability
			 Act.
		2.Contracting provisions
			 relating to unlawful employment of aliensSection 274A of the Immigration and
			 Nationality Act (8 U.S.C. 1324a) is amended by adding at the end the following
			 new subsections:
			
				(i)Government
				Contracts
					(1)EmployersWhenever
				an employer who does not hold Federal contracts, grants, or cooperative
				agreements is determined by the Secretary of Homeland Security to be a repeat
				violator of this section, or is convicted of a crime under this section, the
				employer shall be debarred from the receipt of Federal contracts, grants, or
				cooperative agreements for a period of two years. The Secretary of Homeland
				Security or the Attorney General shall advise the Administrator of General
				Services of such a debarment, and the Administrator of General Services shall
				list the employer on the List of Parties Excluded from Federal Procurement and
				Nonprocurement Programs for a period of two years. The Administrator of General
				Services, in consultation with the Secretary of Homeland Security and the
				Attorney General, may waive operation of this subsection or may limit the
				duration or scope of the debarment.
					(2)Contractors and
				recipientsPrior to debarring
				an employer under paragraph (1), the Secretary of Homeland Security, in
				cooperation with the Administrator of General Services, shall advise all
				agencies holding contracts, grants, or cooperative agreements with the employer
				of the Government's intention to debar the employer from the receipt of new
				Federal contracts, grants, or cooperative agreements for a period of 2 years.
				After consideration of the views of agencies holding contracts, grants or
				cooperative agreements with the employer, the Secretary of Homeland Security
				may, in lieu of debarring the employer from the receipt of new Federal
				contracts, grants, or cooperative agreements for a period of 2 years, waive
				operation of this subsection, limit the duration or scope of the debarment, or
				refer to an appropriate lead agency the decision of whether to debar the
				employer, for what duration, and under what scope in accordance with the
				procedures and standards prescribed by the Federal Acquisition Regulation. Any
				proposed debarment predicated on an administrative determination of liability
				for civil penalty by the Secretary of Homeland Security or the Attorney General
				shall not be reviewable in any debarment proceeding. The decision of whether to
				debar or take alternative action shall not be judicially reviewed.
					(3)SuspensionsIndictments for violations of this section
				or adequate evidence of actions that could form the basis for debarment under
				this subsection shall be considered a cause for suspension under the procedures
				and standards for suspension prescribed by the Federal Acquisition Regulation.
					.
			
				(j)Loss of Federal
				shareAny entity, including a State or local government, carrying
				out a project for which a Federal share of finding is provided may not receive
				the Federal share, or shall be required to return the Federal share of funding
				to the Federal Government, if it is determined by the Secretary of Homeland
				Security that the entity is in violation of this
				section.
				.
		
